Citation Nr: 0802875	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-40 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health 
care system treatment without a copayment requirement for the 
year 2004. 


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel












INTRODUCTION

The appellant in a veteran who served on active duty from 
July 1943 to April 1946.  This matter is before the Board of 
Veterans' Appeals (Board) from a May 2005 decision of the 
Atlanta, Georgia VA Health Eligibility Center (HEC) which 
determined that the veteran's family income for the year 2003 
was excessive for purposes of eligibility for treatment in 
the VA health care system in 2004 without a copayment 
requirement.


FINDING OF FACT

The veteran's countable family income for the year 2003 
exceeded the income threshold (of $30, 197 for a veteran with 
one dependent) for entitlement to treatment in the VA health 
care system without a copayment requirement in the year 2004.


CONCLUSION OF LAW

The criteria for entitlement to VA health care system 
treatment in 2004 without a copayment requirement have not 
been met.  38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002 & Supp. 
2006); 38 U.S.C.A. §§ 17.47, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence the claimant is to 
provide and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
must also advise the claimant to submit any additional 
information in his possession that would support the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, in a letter dated in May 2005, the HEC provided the 
veteran with the required notification.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  HEC has obtained 
verification of the veteran's family income from appropriate 
sources.  There is no indication of any outstanding private 
evidence, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested.  

Notably, as set forth in more detail below, the pertinent 
facts in this case are not in dispute.  Rather, resolution of 
this appeal depends on the application of the law rather than 
on weighing of the evidence.  Under such circumstances, any 
failure to meet the VCAA duty to assist and notify is 
harmless error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

Analysis

The governing Statute provides:  VA shall furnish hospital 
care and medical services to any veteran who is unable to 
defray the expenses of necessary care as determined under 
38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  For 
the year beginning January 1, 2003, the income threshold for 
a veteran with one dependent was $30,197.  

The term "attributable income" means income for the calendar 
year preceding application for care, determined in the same 
manner in which an income determination is made for pension 
purposes under 38 U.S.C.A. § 1521.  38 C.F.R. § 17.47(d)(4).

In that regard, applicable criteria provide that payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2007).

According to information provided by the HEC and not disputed 
by the veteran, on February 13, 2004 he applied for VA health 
care by submitting a VA Form 10-10EZ, Application for Health 
Benefits.  In the application, he reported family income for 
the year 2003 below the threshold for eligibility for cost-
free health care.

In a letter dated in March 2005, the HEC notified the veteran 
that an income verification program had revealed that his 
family income for the income year 2003 was in excess of what 
was  reported to VA.  The HEC obtained SSA records and copies 
of the veteran's 2003 tax return, which reflected income and 
Social Security benefits which totaled an amount in excess of 
the 2003 threshold for cost-free health care.

In a May 2005 letter, the HEC notified the veteran that, 
based on his verified income, his health care eligibility 
would be changed and he would be placed in a copayment 
required status.  

The veteran admits that his income for 2003 was above the 
established threshold.  He asserts that he did not mean to 
falsify his income but that he was unaware that his son had 
completed an IRS Form 1099 showing a $6,000.00 payment to the 
veteran to help him defray expenses.  While there is no 
accusation by VA of falsification on the veteran's part, the 
fact remains that his family income for 2003, as verified 
through appropriate sources, was above the income $30, 197 
threshold for eligibility for cost-free VA health care in 
2004.

The law is dispositive in this matter.  In view of the 
foregoing, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

Entitlement to 2004 VA health care system treatment without a 
copayment requirement is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


